Exhibit 10.15

Emdeon Inc.

3055 Lebanon Pike, Suite 1000

Nashville, TN 37214

As of February 3, 2014

Bob Newport, Jr.

Dear Bob:

Reference is made to the employment agreement dated September 14, 2012 by and
between you and Emdeon Business Services LLC (the “Company”, which includes its
subsidiaries and affiliates) (the “Employment Agreement”). All capitalized terms
not defined herein have the meanings assigned to them in the Employment
Agreement.

 

  1. Title and Role. You hereby agree that you will continue to be the Chief
Financial Officer of the Company, performing all customary duties to the Company
in a timely manner and assisting with the transition of your duties to your
successor until March 31, 2014 or such earlier date as determined by the Company
(the “Termination Date”).

 

  2. Severance Benefits. Effective as of the Termination Date, your employment
will cease and you will be entitled to the payments and obligations set forth in
Section 4.4 of the Employment Agreement on the terms and conditions set forth in
the Employment Agreement subject to your performance at your historic levels
with respect to (A) the timely preparation and filing of the Company’s annual
report with the SEC, (B) continued assistance with other matters involving
Ernst & Young, (C) participation, if requested, with matters relating to Board
of Directors and its committees meetings and (D) the timely delivery of the
release attached hereto as Exhibit A. In addition, the Company will pay you
$100,000, which payment represents the prorated portion of your Annual Bonus in
respect of the 2014 fiscal year (as described in Exhibit A). Notwithstanding the
foregoing, if you voluntarily resign prior to the Termination Date, you will not
be entitled to receive the payments and benefits described in this paragraph 2.

 

  3. Governing Law. This letter agreement shall be construed in accordance with
and governed for all purposes by the laws and public policy (other than conflict
of laws principles) of the State of Tennessee applicable to contracts executed
and to be wholly performed within such State. Any proceeding arising out of or
relating to this letter agreement shall be brought in the state courts or
federal courts in the state of Tennessee and the parties each hereby expressly
submit to the personal jurisdiction and venue of such courts.

Kindly acknowledge your agreement by signing and returning a copy of this
letter, whereupon it shall be a binding agreement between us.

 

EMDEON BUSINESS SERVICES LLC

/s/ Neil de Crescenzo

Name:   Neil de Crescenzo Title:   CEO

 

Accepted and agreed:

/s/ Bob Newport, Jr.

Bob Newport, Jr.



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and General Release

[see attached]



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Release”) is made as of
March 31, 2014 by and between Bob A. Newport, Jr., an individual (“Executive”),
and Emdeon Business Services LLC, a Delaware limited liability company
(“Emdeon”). In consideration of the payments and benefits described in Section 2
below to be provided to Executive pursuant to that certain Employment Agreement,
dated as of September 14, 2012 to which Executive and Emdeon are parties (the
“Employment Agreement”), the sufficiency of which is acknowledged hereby,
Executive and Emdeon agree as follows:

1. Termination Date. Executive and Emdeon agree that Executive’s employment
terminated on March 31, 2014 (the “Termination Date”). Executive hereby resigns
from all positions as an officer or director with Emdeon and its affiliates as
of the Termination Date. Executive shall not take any actions on behalf of the
Company and its Affiliates after the Termination Date.

2. Cash Severance; Reimbursements. Subject to the revocation period referred to
in Section 9(c) below having expired without the Executive’s having revoked this
Release and in consideration of Executive’s general release of claims, and
Executive’s other promises set forth herein, Emdeon shall pay to Executive the
following severance compensation:

(a) $340,000, payable in equal installments over 12 months in accordance with
Emdeon’s regular payroll dates;

(b) Executive’s Annual Bonus in respect of the 2013 year based on actual
performance, payable when annual bonuses are generally paid to Emdeon’s senior
executives;

(c) a lump sum cash payment equal to $100,000, which payment shall be deemed to
represent the prorated portion of Executive’s Annual Bonus in respect of the
2014 year;

(d) a lump sum cash payment representing that portion of the health insurance
premium that the Company would have paid for active employees with similar
coverage for twelve months; and

(e) Emdeon shall reimburse Executive for reasonable business expenses incurred
prior to the Termination Date and submitted for reimbursement within 30 days
following the Termination Date and otherwise in compliance with Emdeon’s
reimbursement policies.

3. Stock Options. (a) Executive acknowledges that Executive holds 460 options
(collectively, the “Rollover Options”) with an exercise price per share of $250
to purchase shares of common stock of Beagle Parent Corp. (“Parent”) that
Executive received pursuant to the Option Rollover Agreement (the “Option
Rollover Agreement”) dated as of November 2, 2011 between Parent and Executive.
The Rollover Options shall remain outstanding and exercisable in accordance with
their terms.

 

1



--------------------------------------------------------------------------------

(b) Executive acknowledges that Executive holds the following outstanding
options (collectively, the “Options”) to purchase shares of common stock of
Parent that Executive received pursuant to the Nonqualified Stock Option
Agreement (the “Option Agreement”) under the Beagle Parent Corp. Amended and
Restated 2009 Equity Incentive Plan (as amended from time to time, the “Plan”):

 

  (i) 2,367.5 time-vesting options with an exercise price of $1,000 per share
(the “Tier I Options”);

 

  (ii) 1,500 time-vesting options with an exercise price of $2,500 per share
(the “Tier II Options”);

 

  (iii) 1,183.75 options with exercise price of $1,000 per share, which vest
upon the satisfaction of the 2x MOIC Hurdle or 20% IRR Hurdle (each as defined
in the Option Agreement) (the “2.0 MOIC Options”), of which none are currently
vested;

 

  (iv) 1,183.75 options with exercise price of $1,000 per share, which vest upon
the satisfaction of the 2.5x MOIC Hurdle or 25% IRR Hurdle (the “2.5 MOIC
Options”, and together with the 2.0 MOIC Options, the “MOIC Options”), of which
none are currently vested.

(c) Executive and Emdeon (on behalf of Parent) acknowledge and agree that
(i) 1,140 Tier I Options are vested (the “Vested Tier I Options”) and 723 Tier
II Options are vested (the “Vested Tier II Options”) as of the Termination Date,
(ii) Vested Tier I Options and Vested Tier II Options shall remain outstanding
and exercisable in accordance with their terms, and subject to expiration
without consideration as set forth in the Option Agreements; (iii) all other
Tier I Options and Tier II Options were forfeited by Executive and cancelled
without consideration as of the Termination Date; and (iv) the MOIC Options
shall remain outstanding and eligible to vest in accordance with their terms,
and subject to expiration without consideration as set forth in the Option
Agreements.

4. Company Property. Executive shall return to Emdeon Executive’s corporate
credit cards, electronic building access cards, keys and all other property of
Emdeon. Executive shall not take, retain, or copy in any form or manner any
Emdeon files, financial information, lists of customers, prices, or any other
confidential and proprietary materials or information of Emdeon or any of its
subsidiaries or affiliates.

5. No Admission. Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Emdeon or Executive of any violation of Emdeon’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release. Such introduction
shall be pursuant to an order protecting its confidentiality, except insofar as
a court declines to enter any such Order.

6. Release. Except for (a) those obligations created by or arising out of this
Release, (b) any rights Executive may have under the agreements related to
Executive’s Options (after giving effect to Section 3), and any retirement,
401(k), or similar qualified benefit plans of

 

2



--------------------------------------------------------------------------------

Emdeon, (c) any rights Executive may have under that certain Tax Receivable
Agreement dated August 17, 2009, by and between Emdeon Inc. and Executive, as
amended, and (d) any continuing right to indemnification as provided by (i) any
indemnification agreements entered into by and between Executive and Parent or
any of its subsidiaries (collectively, the “Indemnification Agreements”),
(ii) any applicable law or (iii) in Emdeon’s bylaws and articles of
incorporation in connection with acts, suits or proceedings by reason of the
fact that Executive was an officer or employee of Emdeon where the basis of the
claims against Executive consists of acts or omissions taken or made in such
capacity, Executive on behalf of Executive, Executive’s descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges Emdeon, and its
predecessors, subsidiaries and affiliates, past and present, and each of them,
as well as its and their respective trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders (including any direct or indirect
stockholder that beneficially owns more than 10% of the capital stock of
Emdeon), representatives, assigns, and successors, past and present, and each of
them, hereinafter together and collectively (including Emdeon) referred to as
the “Emdeon Releasees”, with respect to and from any and all claims, wages,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which Executive now owns or holds or Executive has
at any time heretofore owned or held as against the Emdeon Releasees, up to and
including the date of Executive’s execution of this Release, arising out of or
in any way connected with Executive’s employment relationship with any Emdeon
Releasee, or the termination of Executive’s employment with the Emdeon Releasees
or any other transactions, occurrences, actions, omissions, claims, losses,
damages or injuries whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of any Emdeon Releasee
committed or omitted prior to the date of this Release, including, without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Employment
Practices Act, the Equal Pay Laws, the Workers’ Compensation Act, the Family and
Medical Leave Act, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, the Employee Retirement Income Security Act
of 1974, the Tennessee Human Rights Act, the Tennessee Disability Act, the
Tennessee Whistleblower’s Act, the Tennessee Wage Regulation Act, the state and
federal Worker Adjustment and Retraining Notification Act, or any common law or
statutory claim whatsoever whether for fraud, wrongful termination, violation of
public policy or defamation or otherwise, except as expressly set forth herein,
any claim for compensation, severance pay, bonus, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, workers’ compensation or disability benefits.

7. Release of Unknown Claims. It is the intention of Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. Executive acknowledges that
Executive may hereafter discover claims or facts in addition to or different
from those which Executive now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this settlement.
Nevertheless, Executive hereby waives any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.
Executive acknowledges that Executive understands the significance and
consequence of such release.

 

3



--------------------------------------------------------------------------------

8. Confidential. The terms and conditions of this Release shall remain
confidential as between the parties and professional advisers to the parties and
neither of them shall disclose them to any other person, except as provided
herein or as required by the rules and regulations of the Securities and
Exchange Commission (“SEC”) or as otherwise may be required by law or court
order. Executive may disclose pertinent information concerning this Release to
Executive’s attorney, tax advisor, financial planner, current spouse and adult
children, provided they have been previously informed of and have agreed to keep
confidential the terms of this Release. Without limiting the generality of the
foregoing, neither Emdeon nor Executive will respond to or in any way
participate in or contribute to any public discussion concerning, or in any way
relating to, the execution of this Release or the events which led to its
execution. Except as provided above with respect to SEC rules and regulations or
as otherwise may be required by law or court order, if inquiry is made of Emdeon
concerning any request for reference information about Executive, or relating to
Executive’s employment with Emdeon, Emdeon shall provide to third parties
Executive’s dates of employment with Emdeon and its predecessors and Executive’s
job titles during such employment, in accordance with the normal practices of
Emdeon’s human resources department.

9. Waiver; Effective Date. Executive expressly acknowledges and agrees that, by
entering into this Release, Executive is waiving any and all rights or claims
that may have arisen under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges that:

(a) Executive is hereby advised in writing by this Release to consult with an
attorney before signing this Release;

(b) Executive was given a copy of this Release on [Date], 2014, and informed
that Executive has 21 calendar days from that date to consider this Release,
although Executive is free to execute this Release any time prior to that date
as indicated in Section 18 below; and

(c) Executive was informed that Executive has seven days following the date of
Executive’s execution of this Release in which to revoke this Release, which
revocation may be effected by means of a written notice actually delivered to
the office of the General Counsel of Emdeon at Emdeon’s corporate headquarters
within such seven day period, provided that in all events any revocation must be
received by Emdeon during the seven-day revocation period.

(d) Emdeon and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release (the “Effective Date”), and no
obligations upon Emdeon set forth in this Release shall be operative or binding
upon it until the Effective Date. Moreover, without limiting the generality of
the foregoing, if this Release is revoked, all unvested Options shall
immediately be forfeited and canceled with no further action required by any
party.

10. Employment Relationship. Emdeon and Executive acknowledge that any
employment relationship between them (including with any other Emdeon Releasee)
terminated on the Termination Date, that they have no further employment
relationship except as may arise

 

4



--------------------------------------------------------------------------------

out of this Release and that Executive waives any right or claim to
reinstatement as an employee of any Emdeon Releasee and will not seek employment
in the future with Emdeon, unless by mutual consent. Nothing herein shall be
construed as voiding Executive’s entitlement to post-termination payments
pursuant to Section 2 above or Emdeon’s (or any of its affiliates as the case
may be) rights pursuant to Section 4 of the Employment Agreement. Executive
agrees that, following the termination of Executive’s employment with Emdeon,
(a) Executive will cooperate with any reasonable request Emdeon may make for
information or assistance with respect to any matter involving Executive during
Executive’s period of employment, and (b) Executive will not at any time,
directly or indirectly, disparage or make any untruthful statements about Emdeon
or any Emdeon Releasee or take any action with the intention of injuring the
business, prospects or reputation of Emdeon or any Emdeon Releasee, provided,
however, that nothing contained herein shall restrict in any way Executive’s
communications with law enforcement or government officials, or in Executive
giving of any testimony. Emdeon, on behalf of itself and the Emdeon Releasees,
agrees that it will instruct its officers and directors not to disparage or make
any untruthful statements about Executive.

11. Entire Agreement. This Release shall be incorporated into and made a part of
the Employment Agreement, the Indemnification Agreements, and legal
documentation related to the Rollover Options and Options (the “Option
Documents”) as of the date hereof. This Release, together with the Employment
Agreement and the Option Documents, sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior and contemporaneous oral and written discussions, agreements and
understandings of any kind or nature. This Release shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted successors
and assigns.

12. Severability. If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

13. Governing Law. This Release and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of Tennessee without regard to principles of conflict of
laws.

14. Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

15. No Waiver. No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

16. Reliance on Counsel. In entering this Release, Executive represents that
Emdeon advised Executive to consult legal counsel and that Executive had the
opportunity to seek the advice of Executive’s legal counsel of Executive’s own
choice, and that Executive has read the Release and had the opportunity to have
the Release explained to Executive by legal counsel, and that those terms
are fully understood and voluntarily accepted by Executive.

 

5



--------------------------------------------------------------------------------

17. Cooperation. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

18. Declaration. Executive hereby declares as follows:

I, Bob Newport, Jr., hereby acknowledge that I was given 21 calendar days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to that date.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this             day of [March], 2014.

 

 

Name: Bob Newport, Jr.

 

7



--------------------------------------------------------------------------------

EMDEON BUSINESS SERVICES LLC By:  

 

 

8